DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 10, and 18, the claim language of “providing the treatment” is indefinite.  It is unclear how the system provided in claim 1 is capable of “providing the treatment”.  Providing treatment is being interpreted as administering treatment rather than providing a report/recommendation of the treatment, because a report/recommendation is covered by “determining a treatment” in claims 1, 9, and 17.  Due to the administering interpretation, referencing the optional insulin administration device (Paragraph 0037 of applicant’s specification) is likely needed as the glucose sensor system and processor do not appear capable of administering treatment as claimed.  If the interpretation of “providing a treatment” is giving a report/recommendation, then the dependent claims would be covered in the 101 rejection for not integrating the judicial exception into a practical application nor add significantly when considering them and the claims as a whole.
Claims 3-8, 11-16, and 19-20 are rejected for being dependent on claims 2, 10, and 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1, 9 , and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1, 9, and 17 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (1, 9, and 17) recites:
determining, at the processor, a treatment for the user to achieve a target blood glucose during a sub-phase or phase of the menstrual cycle of the user based on at least one of historical data associated with the user and historical data associated with a stratified group of users.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed step of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of determining a treatment based upon historical data of a user and a group of users could be performed by simply looking at the past acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring and receiving  merely invoke a computer as a tool.
•The data-gathering step (measuring) and the data-output step (receiving) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring and receiving. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer measuring, receiving, and determining. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in an post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 46-47, Paragraph 00289 and Pg. 128, Paragraph 00514) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (measuring and receiving) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith ("Feasibility of an implanted, closed-loop,
blood-glucose control device” by Fletcher, 2001), which discloses the “glucose sensor to complete the artificial pancreas, investigators have prepared control algorithms with which to operate the required feedback loop.  The systems do not require much computing power relative to that presently available. A 1993 study used an Intel processor at 5 MHz, compared with the 200-MHz processors now carried by most electronics stores.” (Pg. 15);
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju (US 20160081597 A1, cited by applicant) in view of Vogel (CA 3089642 A1).
	Regarding claim 1, Bhavaraju teaches a system comprising: a glucose monitoring system, comprising: 
a glucose sensor configured to measure a blood glucose of a user (Paragraph 0107:  “Exemplary embodiments disclosed herein relate to the use of a glucose sensor that measures a concentration of glucose or a substance indicative of the concentration or presence of another analyte. In some embodiments, the glucose sensor is a continuous device, for example a subcutaneous, transdermal, transcutaneous, non-invasive, intraocular and/or intravascular (e.g., intravenous) device”), 
a sensor electronics module configured to transmit sensor data corresponding to blood glucose measurements provided by the glucose sensor to a processor (Paragraph 0325:  “The processor module can be configured to transmit any combination of raw and/or filtered data”); 
a memory circuit (Paragraph 0323:  “the processor module comprises memory storage components”);
the processor (Paragraph 0323:  “A processor module 722”) configured to: 
receive information relating to a menstrual cycle of the user (Paragraph 0185:  “The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”), and 
determine a treatment for the user to achieve a target blood glucose (Paragraph 0465:  “the new mode is therapeutic, and the signal instructs the pump to receive and follow signals from the monitoring device to control the user glucose concentration value to a target value”) during a sub- phase or phase of the menstrual cycle of the user (Paragraph 0185:  “Data 276 about other uses of the device which could affect decision-support may also be indicated by the user and included as data 266 … The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”) based on at least one of historical data associated with the user (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom. In these comparisons, current sensor values and patterns may be compared to prior or historic values and patterns, and similarities and deviations determined”) and historical data associated with a stratified group of users (Paragraph 0165:  “Where data is compared across a group of users or a lot”), wherein: 
the historical data associated with the user includes blood glucose measurements of the user provided by the glucose monitoring system (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom …  As a specific example, if glucose patterns diverge from a normal glucose patterns for a particular host”); 
the historical data associated with the user is structured such that it indicates at least one of: 
a pattern of at least one of the blood glucose measurements (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom …  As a specific example, if glucose patterns diverge from a normal glucose patterns for a particular host”) and insulin resistance of the user during the sub-phase or phase of the menstrual cycle of the user (Paragraph 0185:  “The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”), and 
a pattern of physiological impact of the treatment on the blood glucose measurements of the user during the sub-phase or phase of the menstrual cycle of the user, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
Bhavaraju fails to explicitly teach wherein the historical data associated with the stratified group of users is structured such that it indicates at least one of: - 55 -DEXCOM.465APATENT a pattern of at least one of blood glucose measurements and insulin resistance of the stratified group of users in the sub-phase or phase of the menstrual cycle, and a pattern of physiological impact of the treatment on the glucose measurements of the stratified group of users during the sub-phase or phase of the menstrual cycle, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
Vogel teaches wherein the historical data associated with the stratified group of users is structured such that it indicates at least one of: - 55 -DEXCOM.465APATENT 
a pattern of at least one of blood glucose measurements and insulin resistance of the stratified group of users in the sub-phase or phase of the menstrual cycle (Paragraph 00529:  “For an initial or seed value of insulin sensitivity, population data may be employed from a database of patients, particularly those of similar weight, age, gender, length of diabetes, and so on, Paragraph 00380:  “Patterns may also be deduced from the database, such as  patterns associated with certain meals or meal types or activities, or insulin action time or duration of insulin action, or combinations thereof”, and Paragraph 00528:  “a determination of insulin sensitivity or an insulin resistance may require analysis of data taken over a time duration. In a specific implementation, insulin resistance can change throughout the menstrual cycle of a female diabetic patient. The decision-support application/functionality can use a resulting cycle of insulin resistance, e.g., including incorporating insulin consumption as well as glucose values, to determine a predictive insulin resistance alert to provide to the user”:  database of patients can use a variety of aspects to help determine blood glucose/insulin resistance, which would include menstrual cycle patterns as they are used for the therapy recommendations), and 
a pattern of physiological impact of the treatment on the glucose measurements of the stratified group of users during the sub-phase or phase of the menstrual cycle, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhavaraju to incorporate the historical menstrual cycle data of a group of Vogel, because it helps create default and initial values for a user’s therapy based upon similar past users that can be adjusted over time as more information specific to patient is known (Paragraph 00529 of Vogel).

	Regarding claim 9, Bhavaraju teaches a method of personalizing diabetes treatment based on information relating to a menstrual cycle of a user, comprising: 
measuring, using a glucose monitoring system, blood glucose measurements of the user (Paragraph 0107:  “Exemplary embodiments disclosed herein relate to the use of a glucose sensor that measures a concentration of glucose or a substance indicative of the concentration or presence of another analyte. In some embodiments, the glucose sensor is a continuous device, for example a subcutaneous, transdermal, transcutaneous, non-invasive, intraocular and/or intravascular (e.g., intravenous) device”);
receiving, at a processor in data communication with the glucose monitoring system (Paragraph 0323:  “A processor module 722”), information relating to the menstrual cycle of the user (Paragraph 0185:  “The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”); - 56 -DEXCOM.465APATENT 
determining, at the processor, a treatment for the user to achieve a target blood glucose (Paragraph 0465:  “the new mode is therapeutic, and the signal instructs the pump to receive and follow signals from the monitoring device to control the user glucose concentration value to a target value”) during a sub-phase or phase of the menstrual cycle of the user (Paragraph 0185:  “Data 276 about other uses of the device which could affect decision-support may also be indicated by the user and included as data 266 … The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”) based on at least one of historical data associated with the user (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom. In these comparisons, current sensor values and patterns may be compared to prior or historic values and patterns, and similarities and deviations determined”) and historical data associated with a stratified group of users (Paragraph 0165:  “Where data is compared across a group of users or a lot”), wherein: 
the historical data associated with the user includes blood glucose measurements of the user provided by the glucose monitoring system (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom …  As a specific example, if glucose patterns diverge from a normal glucose patterns for a particular host”); 
the historical data associated with the user is structured such that it indicates at least one of: 
a pattern of at least one of the blood glucose measurements (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom …  As a specific example, if glucose patterns diverge from a normal glucose patterns for a particular host”) and insulin resistance of the user during the sub-phase or phase of the menstrual cycle of the user (Paragraph 0185:  “The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”), and 
a pattern of physiological impact of the treatment on the blood glucose measurements of the user during the sub-phase or phase of the menstrual cycle of the user, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
Bhavaraju fails to explicitly teach wherein the historical data associated with the stratified group of users is structured such that it indicates at least one of: - 55 -DEXCOM.465APATENT a pattern of at least one of blood glucose measurements and insulin resistance of the stratified group of users in the sub-phase or phase of the menstrual cycle, and a pattern of physiological impact of the treatment on the glucose measurements of the stratified group of users during the sub-phase or phase of the menstrual cycle, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
Vogel teaches wherein the historical data associated with the stratified group of users is structured such that it indicates at least one of: - 55 -DEXCOM.465APATENT 
a pattern of at least one of blood glucose measurements and insulin resistance of the stratified group of users in the sub-phase or phase of the menstrual cycle (Paragraph 00529:  “For an initial or seed value of insulin sensitivity, population data may be employed from a database of patients, particularly those of similar weight, age, gender, length of diabetes, and so on, Paragraph 00380:  “Patterns may also be deduced from the database, such as  patterns associated with certain meals or meal types or activities, or insulin action time or duration of insulin action, or combinations thereof”, and Paragraph 00528:  “a determination of insulin sensitivity or an insulin resistance may require analysis of data taken over a time duration. In a specific implementation, insulin resistance can change throughout the menstrual cycle of a female diabetic patient. The decision-support application/functionality can use a resulting cycle of insulin resistance, e.g., including incorporating insulin consumption as well as glucose values, to determine a predictive insulin resistance alert to provide to the user”:  database of patients can use a variety of aspects to help determine blood glucose/insulin resistance, which would include menstrual cycle patterns as they are used for the therapy recommendations), and 
a pattern of physiological impact of the treatment on the glucose measurements of the stratified group of users during the sub-phase or phase of the menstrual cycle, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhavaraju to incorporate the historical menstrual cycle data of a group of Vogel, because it helps create default and initial values for a user’s therapy based upon similar past users that can be adjusted over time as more information specific to patient is known (Paragraph 00529 of Vogel).

	Regarding claim 17, Bhavaraju teaches a non-transitory computer readable medium (Paragraph 0347:  “ If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium”) having instructions stored thereon that, when executed by a system, causes the system to perform a method comprising: 
measuring, using a glucose monitoring system, blood glucose measurements of the user (Paragraph 0107:  “Exemplary embodiments disclosed herein relate to the use of a glucose sensor that measures a concentration of glucose or a substance indicative of the concentration or presence of another analyte. In some embodiments, the glucose sensor is a continuous device, for example a subcutaneous, transdermal, transcutaneous, non-invasive, intraocular and/or intravascular (e.g., intravenous) device”);
receiving, at a processor in data communication with the glucose monitoring system (Paragraph 0323:  “A processor module 722”), information relating to the menstrual cycle of the user (Paragraph 0185:  “The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”); - 56 -DEXCOM.465APATENT 
determining, at the processor, a treatment for the user to achieve a target blood glucose (Paragraph 0465:  “the new mode is therapeutic, and the signal instructs the pump to receive and follow signals from the monitoring device to control the user glucose concentration value to a target value”) during a sub-phase or phase of the menstrual cycle of the user (Paragraph 0185:  “Data 276 about other uses of the device which could affect decision-support may also be indicated by the user and included as data 266 … The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”) based on at least one of historical data associated with the user (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom. In these comparisons, current sensor values and patterns may be compared to prior or historic values and patterns, and similarities and deviations determined”) and historical data associated with a stratified group of users (Paragraph 0165:  “Where data is compared across a group of users or a lot”), wherein: 
the historical data associated with the user includes blood glucose measurements of the user provided by the glucose monitoring system (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom …  As a specific example, if glucose patterns diverge from a normal glucose patterns for a particular host”); 
the historical data associated with the user is structured such that it indicates at least one of: 
a pattern of at least one of the blood glucose measurements (Paragraph 0157:  “The data 138 may include data 186 based on comparisons to historical glucose signals and patterns which may be determined or identified therefrom …  As a specific example, if glucose patterns diverge from a normal glucose patterns for a particular host”) and insulin resistance of the user during the sub-phase or phase of the menstrual cycle of the user (Paragraph 0185:  “The data 266 may also be drawn from patient current health data 278 including data about whether the user is ill, whether the user is experiencing pregnancy or their menstrual cycle”), and 
a pattern of physiological impact of the treatment on the blood glucose measurements of the user during the sub-phase or phase of the menstrual cycle of the user, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
Bhavaraju fails to explicitly teach wherein the historical data associated with the stratified group of users is structured such that it indicates at least one of: - 55 -DEXCOM.465APATENT a pattern of at least one of blood glucose measurements and insulin resistance of the stratified group of users in the sub-phase or phase of the menstrual cycle, and a pattern of physiological impact of the treatment on the glucose measurements of the stratified group of users during the sub-phase or phase of the menstrual cycle, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
Vogel teaches wherein the historical data associated with the stratified group of users is structured such that it indicates at least one of: - 55 -DEXCOM.465APATENT 
a pattern of at least one of blood glucose measurements and insulin resistance of the stratified group of users in the sub-phase or phase of the menstrual cycle (Paragraph 00529:  “For an initial or seed value of insulin sensitivity, population data may be employed from a database of patients, particularly those of similar weight, age, gender, length of diabetes, and so on, Paragraph 00380:  “Patterns may also be deduced from the database, such as  patterns associated with certain meals or meal types or activities, or insulin action time or duration of insulin action, or combinations thereof”, and Paragraph 00528:  “a determination of insulin sensitivity or an insulin resistance may require analysis of data taken over a time duration. In a specific implementation, insulin resistance can change throughout the menstrual cycle of a female diabetic patient. The decision-support application/functionality can use a resulting cycle of insulin resistance, e.g., including incorporating insulin consumption as well as glucose values, to determine a predictive insulin resistance alert to provide to the user”:  database of patients can use a variety of aspects to help determine blood glucose/insulin resistance, which would include menstrual cycle patterns as they are used for the therapy recommendations), and 
a pattern of physiological impact of the treatment on the glucose measurements of the stratified group of users during the sub-phase or phase of the menstrual cycle, the pattern indicating effectiveness of the treatment in regards to achieving the target blood glucose.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhavaraju to incorporate the historical menstrual cycle data of a group of Vogel, because it helps create default and initial values for a user’s therapy based upon similar past users that can be adjusted over time as more information specific to patient is known (Paragraph 00529 of Vogel).

Regarding claims 2, 10, and 18, Bhavaraju teaches wherein the processor is configured to provide the treatment (Paragraph 0252:  “The medicament administration device 417 may include, e.g., a pump, an IV, and/or one or more other devices which can controllably administer a substance into a body. In an artificial pancreas system, the analyte sensor may be that associated with a continuous glucose monitor, and the one or more substances may include insulin administered by pumps or injections”).

Regarding claims 3, 11, and 19, Bhavaraju teaches wherein the treatment comprises a dosage of insulin (Paragraph 0252:  “The medicament administration device 417 may include, e.g., a pump, an IV, and/or one or more other devices which can controllably administer a substance into a body. In an artificial pancreas system, the analyte sensor may be that associated with a continuous glucose monitor, and the one or more substances may include insulin administered by pumps or injections”).

Regarding claims 4, 12, and 20, the combination of Bhavaraju and Vogel fail to teach wherein the dosage of insulin is higher than an average dosage of insulin administered to the user during non-luteal sub-phases or phases of the menstrual cycle of the user.
Vogel further teaches wherein the dosage of insulin is higher than an average dosage of insulin administered to the user during non-luteal sub-phases or phases of the menstrual cycle of the user (Paragraph 00528:  “a determination of insulin sensitivity or an insulin resistance may require analysis of data taken over a time duration. In a specific implementation, insulin resistance can change throughout the menstrual cycle of a female diabetic patient … For example, the patient could receive a reminder at the beginning of the day that historically in their cycle their blood sugar tends to go higher or lower”, Paragraph 00538:  “a certain desire for the therapy, a target glucose level, demographic data such as … data about illness or pregnancy or menstruation … These may be employed in modifying outputs for greater effectiveness to the user”:  modifying outputs would be increasing insulin dosage because of the menstruation cycle).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhavaraju to incorporate changing insulin explicitly based on menstrual cycle data of Vogel, because it helps a user reach target glucose levels and increase the effectiveness of the therapy to female diabetic patients (Paragraphs 00528 and 00538 of Vogel).

Regarding claims 5 and 13, Bhavaraju teaches wherein the processor is configured to transmit a signal to a medicament delivery device to administer the dosage of insulin to the user (Paragraph 0251:  “More generally, the therapeutic/adjunctive paradigm may be broadened to a spectrum of levels of control of pump function, from an adjunctive mode where the CGM does not control the pump in any way, up to a point where analyte monitors control all medicament delivery, e.g., insulin as well as others, and no patient involvement is needed”).

Regarding claims 6 and 14, Bhavaraju teaches wherein the processor is configured to provide a therapy recommendation to the user or another individual, the therapy recommendation being indicative of the dosage of insulin (Paragraph 0305:  “In one specific example, an insulin bolus calculator on the monitoring device may run in an adjunctive mode or therapeutic mode based on the relative confidence in the CGM data, which in turn can be part of a transition criterion or criteria. For example, if the confidence is above a threshold, then the bolus calculator can determine a recommended insulin bolus without input from an external meter (step 460)”).

Regarding claims 8 and 16, Bhavaraju teaches wherein the processor is configured to provide a therapy recommendation to the user or another individual, the therapy recommendation being indicative of at least one of an amount and type of food (Paragraph 0123:  “a therapeutic mode may mean one in which the user receives food and exercise recommendations … For these users, therapeutic recommendations may include suggested meals, foods, or recipes”).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju and Vogel as applied to claims 1 and 9 above, and further in view of Simpson (US 20160328991 A1).
The limitations of claims 1 and 9 are taught as described above.
Regarding claims 7 and 15, Bhavaraju teaches wherein the processor is configured to provide a therapy recommendation to the user or another individual, the therapy recommendation being indicative of exercise (Paragraph 0123:  “a therapeutic mode may mean one in which the user receives food and exercise recommendation”).
Bhavaraju and Vogel fail to explicitly teach wherein the therapy recommendation includes at least one of an amount, type, length, and intensity of exercise.
Simpson explicitly teaches wherein the therapy recommendation includes at least one of an amount, type, length, and intensity of exercise. (Paragraph 0555:  “Similarly, patients may be alerted if relevant measured values are outside of a range or at a percentile in a distribution of individuals. The alert may provide advice on correction, e.g., to eat better, to eat certain foods, or may similarly recommend certain diets or exercise”).  Simpson was referenced as a co-pending application owned by the same assignee as Bhavaraju (Paragraph 0124 of Bhavaraju).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhavaraju and Vogel to incorporate the explicit exercise information of Simpson, because it adds specific advice on correction of blood glucose levels without seeing a physician (Paragraph 0555 of Simpson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




   /JASON M SIMS/   Supervisory Patent Examiner, Art Unit 3791